            Case 2:18-cv-02322-RBS Document 14 Filed 09/30/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



HIRTLE CALLAGHAN HOLDINGS,                   :
ET AL.,                                      :
                                             :      CIVIL ACTION
                v.                           :
                                             :      NO. 18-2322
CURT R. THOMPSON, ET AL.                     :


                                           ORDER


       AND NOW, this 30th day of September 2020, upon consideration of Plaintiffs’ Motion

to Dismiss Defendant Curt R. Thompson’s Counterclaims (ECF No. 6), and all documents

submitted in support thereof and in opposition thereto, it is ORDERED that the Motion is

GRANTED in part and DENIED in part, as follows:



       1.       Plaintiffs’ Motion is DENIED as to Counterclaim 2 (promissory estoppel);

                Counterclaim 6 (Arizona wage laws claim); and Counterclaim 7 (declaratory

                relief).

       2.       Plaintiffs’ Motion is DENIED as to Counterclaim 3 (breach of fiduciary duty)

                against Plaintiff Hirtle Callaghan Holdings, Inc. The Motion is GRANTED as to

                Counterclaim 3 against Plaintiff Hirtle, Callaghan & Co., LLC. Counterclaim 3 is

                DISMISSED against Plaintiff Hirtle, Callaghan & Co., LLC.

       3.       Plaintiff’s Motion is GRANTED as to Counterclaim 1 (breach of contract);

                Counterclaim 4 (violation of Pennsylvania WPCL); and Counterclaim 5 (violation

                of Delaware WPCA). Counterclaims 1, 4, and 5 are DISMISSED without
 Case 2:18-cv-02322-RBS Document 14 Filed 09/30/20 Page 2 of 2




     prejudice. Mr. Thompson has fourteen (14) days from the date of this Order to

     file amended Counterclaims 1, 4, and 5.



IT IS SO ORDERED.

                                         BY THE COURT:



                                         /s/ R. Barclay Surrick
                                         R. BARCLAY SURRICK, J.




                                     2
